UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 30, 2010 MidSouth Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-11826 72-1020809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code337-237-8343 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 30, 2010, the Personnel Committee of the Board of Directors of MidSouth Bancorp, Inc. (the “Company”) made grants of shares of restricted stock under the Company’s 2007 Omnibus Incentive Compensation Planto certain officers and employees of the Company, including a grant of 1,272.51 restricted shares to C. R. “Rusty” Cloutier, President and Chief Executive Officer of the Company; a grant of822.24 restricted shares to James R. McLemore, Senior Vice President and Chief Financial Officers of the Company;a grant of614.72 restricted shares to Karen L. Hail, Senior Executive Vice President and Director of Asset Procurement of the Company; and a grant of347.08 restricted shares to Teri S. Stelly, Senior Vice President and Controller of the Company.The shares of restricted stock, which are subject to the terms of a Restricted Stock Grant Agreement between the Company and each recipient, will fully vest on the third anniversary of the grant date.Prior to vesting, the recipient will be entitled to vote the shares and receive dividends, if any, declared by the Company with respect to its common stock.The form of Restricted Stock Grant Agreement is filed as Exhibit 10.1 to this Current Report and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d)Exhibits Form of Restricted Stock Grant Agreement. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDSOUTH BANCORP, INC. (Registrant) Date: June 30, 2010 By: James R. McLemore Senior Executive Vice President and Chief Financial Officer
